DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        Response to Arguments
2.      Applicant’s arguments filed 2-16-22 have been fully considered.
         Newly added claim 17 is allowable.
         With regards to claim 10, a reference has been provided to support the official notice taken by the Examiner.
         With respect to claims 1-13 and 15-16, the applicant argues that Asami only teaches of unidirectional communication from the management device to the playback devices 10. The Examiner respectfully disagrees. Asami, teaches that in cascade mode, there is bidirectional communication (See [0058] and [0063]-[0064]). Hence, applicant’s arguments are moot with regards to Asami not teaching of bi-directional communication and of not being combinable with Oh et al.
       Applicant further argues that Oh does not teach of multiple display devices and does not teach of synchronizing multiple playback devices and therefore the combination with Asami is highly questionable. The Examiner respectfully disagrees. As noted above Asami is relied upon for the multiple display devices and synchronizing the playback devices while Oh is merely relied upon for the teachings of determining based on the received progress-data whether it is in a synchronous or asynchronous playback progress with other devices such as the multiple data drivers and multiple timing 
         For the reasons stated above, the rejections are maintained.

				             Allowable
3.      Claim 17 is allowable.

				      Claim Objections
4.      Claim 14 is objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


6.      Claims 1-9 and 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asima et al., EP 2461582 in view of Oh et al., US 2017/0098431.
       Regarding claim 1, Asami teaches of a video playback system, comprising a number of playback devices to playback a video on their screens (See Fig.2, 5, and 6 which discloses of the reproduction devices each having lcd screens), each playback device comprises a memory to store video data representing said video (See [0007] which discloses of each of the reproduction devices having storage for the video), and a communication stage to communicate data with each other (See [0007] and [0058]-0064] which discloses bi-directional communication of data to/from each of the reproduction devices and the management device for communicating standby commands to the reproduction devices and the notification to the management device from the image reproduction device that the device is in standby with the decoder started), wherein the devices are designed to transmit video playback progress-data via the communication stage to the other device (See [0007] and [0058]-0064] which discloses bi-directional communication of data to/from each of the reproduction devices and the management device for communicating standby commands to the reproduction devices and the notification to the management device from the image reproduction device that the device is in standby with the decoder started, whereby the progress data is construed to be that of the management device having the content and able to send 
      Asami is silent with respect to determine based on the received progress-data whether it is in a synchronous or asynchronous playback progress with the other devices.
      However, in the same field of endeavor, Oh teaches of to determine based on the received progress-data whether it is in a synchronous or asynchronous playback progress with other devices (See [0008]-[0014], [0021]-[0022], [0054]-[0058] and [0093] which teaches of sharing the synch signal and fail synch signal to each of the devices which then determines which devices are in synch/synchronous or which devices failed in synch/asynchronous with the fail synch signal).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Asami to have incorporated the teachings of Oh for the mere benefit of knowing which devices are out of synch such that the device may be adjusted.
       Regarding claim 2, the combination teaches the system according to claim 1, comprising a video distribution server for distribution of the video data to the devices, in particular the entire video data of a video upfront to playback start at the devices (See Asami, [0007], [0046] and [0050]-[0052] which discloses of the management device/server for distributing/transmitting the content of the entire mpg file for playback at the start to the reproduction devices). 

       Regarding claim 4, the combination teaches the system according to claim 1 wherein the devices are designed to playback compressed video data that are structured in frames labeled by frame numbers (See Asami, [0050]-[0054] mpg file [0082]-[0085] frames numbers), and to utilize a frame number that labels the frame that is currently played back as the progress-data to be transmitted (See Asami, [0071]-[0077] and [0082]-[0085] frame numbers in synchronization data in order to adjust the frames to be displayed). 
       Regarding claim 5, the combination teaches the system according to claim 4, wherein each device is designed to compare a frame number received with a frame number of the frame currently played back at the device and to determine an asynchronous playback progress if the difference in the frame numbers compared with each other exceeds a pre-determined threshold value (See Asami, [0070]-[0071] and [0073]-[0078] which discloses of receiving the frame number synch information and count information and determining whether it is within the threshold to determine 
      Regarding claim 6, the combination teaches the system according to claim 1, wherein each device is designed to repeatedly transmit the progress-data, preferred in a periodic manner, more preferred every second (See Asami, [0041], [0070], and [0087] which discloses of continuously transmitting the synch information per second and that each of the reproduction devices may be the one to do the transmission). 
       Regarding claim 7, the combination teaches the system according to claim 1, wherein each device is designed to broadcast adjustment data for adjusting the playback progress of the devices over its communication stage if it detects an asynchronous playback progress (See Asami, [0041], [0073]-[0078] and [0087] which discloses of each of the devices being able to adjust for the playback progress when detecting asynchronous playback by broadcasting adjustment data of at least the frame information/timestamp to the output device of the decoder/display of the reproduction devices and as well as detecting whether or not there is asynchronous playback from the management device when the synch information has not been broadcast wherein the reproduction devices would then broadcast the adjustment data/synch data for adjustment of playback progress). 
       Regarding claim 8, the combination teaches the system according to claim 7, wherein each device is designed to embed the adjustment data in a synchronization command (See Asami, [0041] and [0087] which discloses transmitting the synch 
       Regarding claim 9, the combination teaches the system according to claim 7, wherein each device is designed to receive the adjustment data and to adjust its playback progress according to the adjustment data, in particular to continue its playback of compressed video data that are structured in frames labeled by frame numbers with the frame number received in the broadcast of the adjustment data (See Asami, [0050]-[0054]; [0071]-[0077] and [0082]-[0085] which discloses of the reproduction devices receiving the synchronization data in order to synch the playback to the corresponding frame number in the mpg compressed video data). 
      Regarding claim 11, the combination teaches the system according to claim 1, wherein each display device comprises its screen or a number of screens, or is connected to its external screen or a number of screens to be controlled by it (See Asami, Figs, 2-3, and 5 which discloses the multiple screens). 
      Regarding claim 12, the combination teaches the system according to claim 1, wherein said screen is designed to realize a shelf rail or a part of it, or to cover a front of a shelf rail or a part of it to which it is attachable (See Asami, Figs.2-3 and [0022]-[0023] which discloses the screen being part of the shelf or being in the front of the rail). 
      Regarding claim 13, the combination teaches the system according to claim 1, wherein the system realizes a video playback enabled electronic shelf label system 
        Regarding claim 15, the combination teaches of the use of the system according to claim 1 as video playback enabled electronic shelf label system for the playback of synchronized video content for a number of shelf rails, wherein each of said shelfs rails is realized by a screen or carries a screen (See Asami, [0007] and Fig.3 which discloses of synchronizing the playback of the video and of each shelf rail comprising of screens). 
        Regarding claim 16, the combination teaches the system according to claim 8, wherein each device is designed to receive the adjustment data and to adjust its playback progress according to the adjustment data, in particular to continue its playback of compressed video data that are structured in frames labeled by frame numbers with the frame number received in the broadcast of the adjustment data (See Asami, [0050]-[0054]; [0071]-[0077] and [0082]-[0085] which discloses of the reproduction devices receiving the synchronization data in order to synch the playback to the corresponding frame number in the mpg compressed video data). 

7.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asima et al., EP 2461582 in view of Oh et al., US 2017/0098431, and in further view of Zerwas, US 2016/0357493.

Regarding claim 10, the combination of Asima and Oh teaches the system according to claim 1, wherein the communication stage is designed to use data packets for the communication (See Asima, [0051]-[0054]). 
       The combination of Asima and Oh is silent with respect to the packets being that of UDP multicast.          
       However, in the same field of endeavor, Zerwas teaches of packets being that of UDP multicast for synchronization of multiple displays (See [0009]). It would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Asima and Oh to have incorporated the teachings of packets being that of UDP multicast as taught by Zerwas for the mere benefit of providing different and various types of data of communication formats/protocols for compatibility with different devices/systems.
Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov